DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered.
Applicant’s arguments, starting on page 8, with respect to the 35 U.S.C. 103 rejections to claims 1-5, 8-17, and 20-28 have been fully considered and in light of amendment are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 20190387426 A1).
The examiner also notes that while the arguments were overall persuasive and thus necessitate a new grounds of rejection, not all of the individual arguments were agreed with.
While not explicitly argued, the current amendment narrows the features of claim 1 and 13 such that the motion data for the mobile device is obtained from the mobile device. The examiner agrees that this feature is not taught by Egner in view of Sun and Walley. However, this feature is taught by Lee. 
Regarding claim 1, the applicant argues that Egner in view of Sun and Walley do not disclose the features of the instant claim because requesting video as in Sun is not equivalent to device registration as in the instant claim because requesting video as in Sun what corresponds to registration does not result in a communication link between the mobile device and server that video is being requested from. The examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the device registration results in a communication link) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, the request for video in Sun does result in data being communicated between the mobile device requesting the video and the video system providing the video, which corresponds to a communication link. Thus, the examiner believes that the video request in column 10 lines 56-67 of Sun could reasonably be interpreted by one of ordinary skill in the art as corresponding to the device registration in the instant claim.
Regarding claim 1, the applicant also argues that Egner in view of Sun and Walley do not disclose “integration of the motion data for a link quality prediction associated with a particular radio link provided between a particular radio station and the mobile device” because Sun discloses that mobility patterns are determined as a result of the video request and not “integration of the motion data for a link quality prediction”. The examiner respectfully disagrees. The cited portion of Sun discloses that the video request results in using the location of the mobile device to determine if it matches a mobility pattern “associated with wireless communication system 610 and mobile communication device 620” that correspond to “a certain bandwidth, signal strength, or other factors of wireless communications with mobile communication device 620”. The video request results in a determination of a mobility pattern, which is then used to determine link quality along the predicted mobility pattern, which the examiner believes one of ordinary skill in the art could reasonably interpret as corresponding to the cited feature of the instant claim.
Regarding claim 1, the applicant also argues that the cited prior art do not disclose that the technique is used in relation to link quality with a particular radio link. The examiner respectfully disagrees. Egner in Fig. 11 and the related portions of the specification disclose the technique being used with a dead zone, which the examiner believes one of ordinary skill in the art could reasonably interpret as corresponding the cited feature of the instant claim.
Regarding claim 1, the applicant also argues that the bin maps in Egner only contain predicted future locational information for mobile devices and not future radio link quality estimations. The examiner respectfully disagrees. Egner in Fig. 9C and the related portions of the specification disclose that the bin maps may also have QoS levels that correspond to the locations, which the examiner believes one of 
Regarding claim 2, the applicant argues that Salkintzis discloses only a UE identifier and does not disclose “an identifier for the device record”. The examiner respectfully disagrees. As disclosed in paragraphs 45 and 99 of Salkintzis, the identifier of the device is also used when accessing records of the device, and thus the examiner believes one of ordinary skill in the art could reasonably interpret it as corresponding to the cited feature of the instant claim.
Applicant’s arguments regarding claim 13 are based on its similarity to claim 1 and are respectfully disagreed with for similar reasons.
Applicant’s remaining arguments regarding the dependent claims are based on their dependence to claim 1 and 13 and are respectfully disagreed with for similar reasons.
The examiner notes that in light of amendment a new 35 U.S.C. 112(d) rejection has been made for claims 3 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Parent claims 1 and 13 recite “obtain[ing] motion data for the mobile device via a communication link with the mobile device”. However, claim 3 and 15 broaden this limitation such that the motion data may be obtained from either a mobile device or from a cellular network. Applicant may cancel the claim(s), amend the claim(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13, 15-17, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner (US 20140200036 A1) in view of Sun (US 8239911 B1), Walley (US 20140378141 A1), and Lee (US 20190387426 A1).
Regarding claim 1, Egner discloses:
“An apparatus for link quality predictions, the apparatus comprising: computer readable media including instructions; and processor circuitry that, when in operation, is configured by the instructions to…” ([para 0185]: “The term "computer-readable medium" shall also include any medium that is capable of storing, encoding, or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein.”)
“obtain motion data for the mobile device…” ([para 0114]: “The method begins at 805 where the mobile path prediction system determines the position of a mobile device…To determine velocity, acceleration and direction, an extrapolation of multiple measured position data points may be used.” ; [para 0135]: “At 1205, the position of the user is determined including latitude, longitude and time to identify time and location of the mobile device.”)
“…produce a predicted path for the mobile device based on the motion data…” ([para 0116]: “The flow proceeds to 820, where the mobile path prediction system determines a predicted preliminary path for several locations corresponding to upcoming intervals of time.” ; [para 0135]: “Proceeding to 1210, the system determines the predicted future path of the information handling system in accordance with the disclosures above.”)
 “…produce a set of predicted radio metrics to perform the link quality prediction … for predicted usage by the mobile device along the predicted path via a dynamic coverage map;” ([para 0108]: “The flow also proceeds to 715 where a radio link QoS assessment system utilizes a user service matrix of spatial-temporal radio frequency profiles for locations to determine estimated QoS scoring for radio channels 715.” ; [para 0136]: “Proceeding to 1225, the predicted radio link quality for a plurality of wireless links and service providers is determined over the predicted future path of the mobile device.”) 
“the dynamic coverage map providing future radio link quality estimations across a geographical area including the predicted path” ([para 0117]: “Proceeding to 830, the context aware radio resource management system accesses a location matrix having historic visitation data for the mobile information handling system. The history of visitation is recorded from user profile data for mobile devices as described above. The visitation history location matrix may be also mapped to a bin map of user area.”)
“and transmit, to the mobile device, the set of predicted radio metrics to the mobile device,” ([para 0139]: “The flow proceeds to 1240, where the context aware radio resource management system creates a radio link selection policy based on the user location and usage context… In another embodiment, it may create a wireless link switching command subject to inhibitors or override settings as described above in FIG. 7.”)
“wherein the mobile device uses the set of predicted radio metrics to modify a data communication behavior of the mobile device…” ([para 0139]: “The flow proceeds to 1240, where the context aware radio resource management system creates a radio link selection policy based on the user location and usage context. This radio link selection policy may be transmitted as a recommendation to the user in one embodiment.”)
Egner does not explicitly disclose “receive a device registration for a mobile device, the device registration comprising a device contact for the mobile device”, obtaining motion data “for the mobile device via a communication link with the mobile device and in response to the device registration”, “the 
However, Sun discloses the missing features:
obtaining motion data for the mobile device “in response to the device registration” ([col 10, ln 56-67]: “In FIG. 7, video system 650 receives (701) a request for a video from mobile communications device 620… Video system 650 determines (704) a projected geographic path of mobile communication device 620. In this example, the projected geographic path of mobile communication device 620 is determined by monitoring a geographic location of the mobile communication device.” Wherein the request sent by the mobile device in Sun corresponds to the device registration in the instant claim, and wherein monitoring the geographical location of the mobile communication device in Sun corresponds to obtaining motion data for the mobile device in the instant claim. Note that in Fig. 7, Step 704 only occurs in response to 701.)
“the device registration causing integration of the motion data for a link quality prediction associated with a particular radio link provided between a particular radio station and the mobile device” ([col 11, ln 9-25]: “To determine if the geographic location of mobile communication device 620 is associated with a mobility pattern, location database system 657 could be queried with the geo graphic location. … As discussed above, location database system 657 includes a database and a computer processing system which stores information related to geographic areas and mobility patterns associated with wireless communication system 610 and mobile communication device 620. These geographic areas and mobility patterns could then correspond to geographic regions and paths which correspond to a certain bandwidth, signal strength, or other factors of wireless communications with mobile communication device 620.”)
([col 16, ln 22-23]: “As shown in FIG. 11, MCD 920 and boomer cell 913 can exchange wireless communications.” Wherein the MCD in Sun corresponds to the mobile device in the instant claim and wherein the boomer cell in Sun corresponds to the particular radio station in the instant claim. Note that in Fig. 11 the MCD only has a connection to the boomer cell and the teachings of Sun in this embodiment are in relation to solely that connection.)
“operations to modify the data communication behavior includes operations … that a content provider send more data than is currently being sent in anticipation of a coverage degradation via the particular radio link, to continue with the modified data communication behavior until the coverage degradation resolves with the particular radio link.” ([col 16, ln 66 - col 17, ln 23]: “In an example operation of the transfer schedule, video system 950 would determine that MCD 920 would be in a region of high bandwidth along projected path before progressing into a region of low bandwidth (dead zone 1101Z). The reference frames could then be scheduled to be burst to MCD 920 in a manner more rapid than normal, and possibly out of sequence with the update frames, before MCD 920 is expected to arrive in dead zone 1101Z… When MCD 920 moves beyond dead zone 1101Z, possibly to projected geographic location 1101P, the transfer of the reference frames could resume or be burst as described above in anticipation for further dead zones or for a path beyond coverage area 1100.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner and Sun, for the technique to modify network behavior based on the geographical attributes of a mobile device as disclosed by Egner, to be utilized to initiate a content provider sending more data in anticipating of a degradation in a particular link as disclosed by Sun. The motivation for having the content provider send more data before link degradation is that it allows the mobile device to buffer the content and thus process said content without any noticeable interruption to the user despite the link degradation, thus enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun to obtain the invention as specified in the instant claim.
Sun also does not explicitly disclose “receive a device registration for a mobile device, the device registration comprising a device contact for the mobile device”, obtaining motion data for the mobile 
However, Walley discloses the missing feature “to cause the mobile device to transmit a request” that the content provider send more data ([para 0048]: “At step 506, the UE requests a burst of data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, and Walley for the content provider sending more data as disclosed by Egner in view of Sun, to be initiated upon a request by the mobile device as disclosed by Walley. The motivation for having this occur upon a request from the mobile device is that the mobile device may be better suited to judge that this is necessary, thus allowing the technique to be implemented in a more optimum manner, thus enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun and Walley to obtain the invention as specified in the instant claim.
Egner in view of Sun and Walley do not explicitly disclose “receive a device registration for a mobile device, the device registration comprising a device contact for the mobile device”, obtaining motion data for the mobile device “via a communication link with the mobile device” and in response to the device registration.
However, Lee discloses the missing features:
“receive a device registration for a mobile device, the device registration comprising a device contact for the mobile device” ([para 0106]: “First, in a state of being connected to the base station A 200a, the terminal 100 may send a request for streaming data to the streaming server 400 through a control session (S301).”)
obtaining motion data for the mobile device “via a communication link with the mobile device” and in response to the device registration. ([para 0107]: “At this time, the streaming server 400 may collect various kinds of sensor information from the terminal 100 and, based on the collected sensor information, check whether the terminal 100 is moving or not, and, if so, information about a moving direction. For example, the streaming server 400 may receive the sensor information including acceleration information and GPS information from the terminal 100 and then recognize that the terminal 100 is moving at a speed of 50 km in the north direction.”)
Egner, Sun, Walley, and Lee for motion data as disclosed by Egner in view of Sun and Walley, to be obtained from the mobile device in response to registration of the mobile device as disclosed by Lee. The motivation for the motion data only being obtained in response to registration is that it prevents the accumulation of unnecessary data, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Egner with Sun, Walley, and Lee to obtain the invention as specified in the instant claim.
Regarding claim 3, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “wherein, to obtain the motion data for the mobile device, the processor circuitry at least one of receives a status update from the mobile device or receives an update from a cellular network with respect to the mobile device.” ([para 0114]: “In an alternative embodiment, the mobile device may have motion sensors integrated to determine direction, velocity, and acceleration. With the motion sensors, at least one position data point is needed. Example motion sensors include geomagnetic reference sensors and any combination of accelerometers and gyroscopic sensors. The position data and any detected velocity and acceleration data is reported to the context aware radio resource management system.”)
Regarding claim 4, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “wherein, to produce the predicted path, the processor circuitry: obtains a set of routes; matches the mobile device to a subset of routes in the set of routes based on the motion data; orders the subset of routes; and selects a highest order route from the subset of routes as the predicted path.” ([para 0115]: “The flow proceeds to 810 where the mobile path prediction system projects multiple probable trajectories for the mobile device(s) at future time intervals… Proceeding to 815, the mobile path prediction system of the context aware radio resource management system applies probability statistics to the multitude of future path locations. In the present embodiment, a linear mean square estimation is applied to the determined trajectory locations and less probable path locations are discarded.” ; [para 0124]: “The mobile path prediction system selects a path x.sub.i, y.sub.i with the highest Bayesian posterior probability given the preliminary predicted path.”)
Regarding claim 5, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “wherein the apparatus is part of a link-quality-prediction (LQP) device.” ([para 0108]: “By applying the predicted future path from 705, the radio link QoS assessment system predicts radio link quality over the predicted user path for a variety of radio connections that may be suitable for the mobile device.”)
Regarding claim 13, Egner discloses:
“At least one non-transitory computer readable medium including instructions for link quality predictions, the instructions, when executed by processing circuitry, causing the processing circuitry to perform operations comprising…” ([para 0185]: “The term "computer-readable medium" shall also include any medium that is capable of storing, encoding, or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein.”)
 “…obtaining motion data for the mobile device…” ([para 0114]: “The method begins at 805 where the mobile path prediction system determines the position of a mobile device…To determine velocity, acceleration and direction, an extrapolation of multiple measured position data points may be used.” ; [para 0135]: “At 1205, the position of the user is determined including latitude, longitude and time to identify time and location of the mobile device.”)
“…producing a predicted path for the mobile device based on the motion data…” ([para 0116]: “The flow proceeds to 820, where the mobile path prediction system determines a predicted preliminary path for several locations corresponding to upcoming intervals of time.” ; [para 0135]: “Proceeding to 1210, the system determines the predicted future path of the information handling system in accordance with the disclosures above.”)
 “…producing a set of predicted radio metrics to perform the link quality prediction … for predicted usage by the mobile device along the predicted path via a dynamic coverage map;” ([para 0108]: “The flow also proceeds to 715 where a radio link QoS assessment system utilizes a user service matrix of spatial-temporal radio frequency profiles for locations to determine estimated QoS scoring for radio channels 715.” ; [para 0136]: “Proceeding to 1225, the predicted radio link quality for a plurality of wireless links and service providers is determined over the predicted future path of the mobile device.”) 
“the dynamic coverage map providing future radio link quality estimations across a geographical area including the predicted path” ([para 0117]: “Proceeding to 830, the context aware radio resource management system accesses a location matrix having historic visitation data for the mobile information handling system. The history of visitation is recorded from user profile data for mobile devices as described above. The visitation history location matrix may be also mapped to a bin map of user area.”)
“and transmitting, to the mobile device, the set of predicted radio metrics to the mobile device,” ([para 0139]: “The flow proceeds to 1240, where the context aware radio resource management system creates a radio link selection policy based on the user location and usage context… In another embodiment, it may create a wireless link switching command subject to inhibitors or override settings as described above in FIG. 7.”)
“wherein the mobile device uses the set of predicted radio metrics to modify a data communication behavior of the mobile device…” ([para 0139]: “The flow proceeds to 1240, where the context aware radio resource management system creates a radio link selection policy based on the user location and usage context. This radio link selection policy may be transmitted as a recommendation to the user in one embodiment.”)
Egner does not explicitly disclose “receiving a device registration for a mobile device, the device registration comprising a device contact for the mobile device” nor obtaining motion data for the mobile device “via a communication link with the mobile device and in response to the device registration”, “the device registration causing integration of the motion data for a link quality prediction associated with a particular radio link provided between a particular radio station and the mobile device” that the technique is “for usage of the particular radio link”, nor that the “operations to modify the data communication behavior includes operations to cause the mobile device to transmit a request that a content provider send more data than is currently being sent in anticipation of a coverage degradation via the particular 
However, Sun discloses the missing features:
obtaining motion data for the mobile device “in response to the device registration” ([col 10, ln 56-67]: “In FIG. 7, video system 650 receives (701) a request for a video from mobile communications device 620… Video system 650 determines (704) a projected geographic path of mobile communication device 620. In this example, the projected geographic path of mobile communication device 620 is determined by monitoring a geographic location of the mobile communication device.” Wherein the request sent by the mobile device in Sun corresponds to the device registration in the instant claim, and wherein monitoring the geographical location of the mobile communication device in Sun corresponds to obtaining motion data for the mobile device in the instant claim. Note that in Fig. 7, Step 704 only occurs in response to 701.)
“the device registration causing integration of the motion data for a link quality prediction associated with a particular radio link provided between a particular radio station and the mobile device” ([col 11, ln 9-25]: “To determine if the geographic location of mobile communication device 620 is associated with a mobility pattern, location database system 657 could be queried with the geo graphic location. … As discussed above, location database system 657 includes a database and a computer processing system which stores information related to geographic areas and mobility patterns associated with wireless communication system 610 and mobile communication device 620. These geographic areas and mobility patterns could then correspond to geographic regions and paths which correspond to a certain bandwidth, signal strength, or other factors of wireless communications with mobile communication device 620.”)
“for usage of the particular radio link” ([col 16, ln 22-23]: “As shown in FIG. 11, MCD 920 and boomer cell 913 can exchange wireless communications.” Wherein the MCD in Sun corresponds to the mobile device in the instant claim and wherein the boomer cell in Sun corresponds to the particular radio station in the instant claim. Note that in Fig. 11 the MCD only has a connection to the boomer cell and the teachings of Sun in this embodiment are in relation to solely that connection.)
([col 16, ln 66 - col 17, ln 23]: “In an example operation of the transfer schedule, video system 950 would determine that MCD 920 would be in a region of high bandwidth along projected path before progressing into a region of low bandwidth (dead zone 1101Z). The reference frames could then be scheduled to be burst to MCD 920 in a manner more rapid than normal, and possibly out of sequence with the update frames, before MCD 920 is expected to arrive in dead zone 1101Z… When MCD 920 moves beyond dead zone 1101Z, possibly to projected geographic location 1101P, the transfer of the reference frames could resume or be burst as described above in anticipation for further dead zones or for a path beyond coverage area 1100.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner and Sun, for the technique to modify network behavior based on the geographical attributes of a mobile device as disclosed by Egner, to be utilized to initiate a content provider sending more data in anticipating of a degradation in a particular link as disclosed by Sun. The motivation for having the content provider send more data before link degradation is that it allows the mobile device to buffer the content and thus process said content without any noticeable interruption to the user despite the link degradation, thus enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun to obtain the invention as specified in the instant claim.
Sun also does not explicitly disclose “to cause the mobile device to transmit a request” that the content provider send more data, “receiving a device registration for a mobile device, the device registration comprising a device contact for the mobile device” nor obtaining motion data for the mobile device “via a communication link with the mobile device” and in response to the device registration.
However, Walley discloses the missing feature “to cause the mobile device to transmit a request” that the content provider send more data ([para 0048]: “At step 506, the UE requests a burst of data.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, and Walley for the content provider sending more data as Egner in view of Sun, to be initated upon a request by the mobile device as disclosed by Walley. The motivation for having this occur upon a request from the mobile device is that the mobile device may be better suited to judge that this is necessary, thus allowing the technique to be implemented in a more optimum manner, thus enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun and Walley to obtain the invention as specified in the instant claim.
Egner in view of Sun and Walley do not explicitly disclose “receiving a device registration for a mobile device, the device registration comprising a device contact for the mobile device” nor obtaining motion data for the mobile device “via a communication link with the mobile device” and in response to the device registration.
However, Lee discloses the missing features:
“receive a device registration for a mobile device, the device registration comprising a device contact for the mobile device” ([para 0106]: “First, in a state of being connected to the base station A 200a, the terminal 100 may send a request for streaming data to the streaming server 400 through a control session (S301).”)
obtaining motion data for the mobile device “via a communication link with the mobile device” and in response to the device registration. ([para 0107]: “At this time, the streaming server 400 may collect various kinds of sensor information from the terminal 100 and, based on the collected sensor information, check whether the terminal 100 is moving or not, and, if so, information about a moving direction. For example, the streaming server 400 may receive the sensor information including acceleration information and GPS information from the terminal 100 and then recognize that the terminal 100 is moving at a speed of 50 km in the north direction.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, and Lee for motion data as disclosed by Egner in view of Sun and Walley, to be obtained from the mobile device in response to registration of the mobile device as disclosed by Lee. The motivation for the motion data only being obtained in response to registration is that it prevents the accumulation of unnecessary data, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Egner with Sun, Walley, and Lee 
Regarding claim 15, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “wherein obtaining the motion data for the mobile device includes at least one of receiving a status update from the mobile device or receiving an update from a cellular network with respect to the mobile device.” ([para 0114]: “In an alternative embodiment, the mobile device may have motion sensors integrated to determine direction, velocity, and acceleration. With the motion sensors, at least one position data point is needed. Example motion sensors include geomagnetic reference sensors and any combination of accelerometers and gyroscopic sensors. The position data and any detected velocity and acceleration data is reported to the context aware radio resource management system.”)
Regarding claim 16, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “wherein producing the predicted path includes: obtaining a set of routes; matching the mobile device to a subset of routes in the set of routes based on the motion data; ordering the subset of routes; and selecting a highest order route from the subset of routes as the predicted path.” ([para 0115]: “The flow proceeds to 810 where the mobile path prediction system projects multiple probable trajectories for the mobile device(s) at future time intervals… Proceeding to 815, the mobile path prediction system of the context aware radio resource management system applies probability statistics to the multitude of future path locations. In the present embodiment, a linear mean square estimation is applied to the determined trajectory locations and less probable path locations are discarded.” ; [para 0124]: “The mobile path prediction system selects a path x.sub.i, y.sub.i with the highest Bayesian posterior probability given the preliminary predicted path.”)
Regarding claim 17, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “wherein the processing circuitry is in a link-quality-prediction (LQP) device.” ([para 0108]: “By applying the predicted future path from 705, the radio link QoS assessment system predicts radio link quality over the predicted user path for a variety of radio connections that may be suitable for the mobile device.”)
Regarding claim 25, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “provides a set of environmental conditions data to a trained classifier; provides the motion data to the trained classifier; and uses output of the trained classifier to identify the subset of routes.” ([para 0119]: “Application of a set of conditional probabilities, such as with Bayesian classifier statistics, may take into account several variables such as proximity to trajectory and frequency of visitation to determine where to predict future path locations. Another factor having impact on modifying the preliminary predicted path includes the time of day.”)
Regarding claim 27, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner further discloses “providing a set of environmental conditions data to a trained classifier; providing the motion data to the trained classifier; and using output of the trained classifier to identify the subset of routes.” ([para 0119]: “Application of a set of conditional probabilities, such as with Bayesian classifier statistics, may take into account several variables such as proximity to trajectory and frequency of visitation to determine where to predict future path locations. Another factor having impact on modifying the preliminary predicted path includes the time of day.”)

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner (US 20140200036 A1) in view of Sun (US 8239911 B1), Walley (US 20140378141 A1), Lee (US 20190387426 A1), and further in view of Salkintzis (US 20170318450 A1).
Regarding claim 2, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein, to receive the device registration, the processor circuitry: creates a device record in response to the device contact; creates an identifier for the device record; and transmits the identifier for the device record to the device to complete the device registration.”
However, Salkintzis discloses the missing feature “wherein, to receive the device registration, the processor circuitry: creates a device record in response to the device contact; creates an identifier for ([para 0045]: “In certain embodiments, processor further assigns a UE identifier to the mobile unit in response to receiving an initial attach request from the mobile unit, wherein the UE identifier includes an identity of the apparatus and transmits an initial attach response to the mobile unit, the initial attach response including an indication of one or more usage classes supported by the apparatus and the UE identifier.” ; [para 0106]: “As may be appreciated, the processor 305, the memory 310, the input device 315, and the display 320 may be substantially similar to the processor 205, the memory 210, the input device 215, and the display 220 of the remote unit 105, respectively.” ; [para 0099]: “In some embodiments, the memory 210 stores data relating to MM among multiple network slices. For example, the memory 210 may store a UE identity (e.g., a temporary identity for the remote unit 105), securities, the current routing area, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Salkintzis to modify the registration as disclosed by Egner, to involve the creation and transmission of an identifier as disclosed by Salkintzis. The motivation for creating and transmitting an identifier is that it allows anonymization, thereby enhancing system privacy and security. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Salkintzis to obtain the invention as specified in the instant claim.
Regarding claim 14, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein receiving the device registration includes: creating a device record in response to the device contact; creating an identifier for the device record; and transmitting the identifier to the device to complete the device registration.”
However, Salkintzis discloses the missing feature “wherein receiving the device registration includes: creating a device record in response to the device contact; creating an identifier for the device record; and transmitting the identifier for the device record to the device to complete the device registration.” ([para 0045]: “In certain embodiments, processor further assigns a UE identifier to the mobile unit in response to receiving an initial attach request from the mobile unit, wherein the UE identifier includes an identity of the apparatus and transmits an initial attach response to the mobile unit, the initial attach response including an indication of one or more usage classes supported by the apparatus and the UE identifier.” ; [para 0106]: “As may be appreciated, the processor 305, the memory 310, the input device 315, and the display 320 may be substantially similar to the processor 205, the memory 210, the input device 215, and the display 220 of the remote unit 105, respectively.” ; [para 0099]: “In some embodiments, the memory 210 stores data relating to MM among multiple network slices. For example, the memory 210 may store a UE identity (e.g., a temporary identity for the remote unit 105), securities, the current routing area, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Salkintzis to modify the registration as disclosed by Egner, to involve the creation and transmission of an identifier as disclosed by Salkintzis. The motivation for creating and transmitting an identifier is that it allows anonymization, thereby enhancing system privacy and security. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Salkintzis to obtain the invention as specified in the instant claim.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner (US 20140200036 A1) in view of Sun (US 8239911 B1), Walley (US 20140378141 A1), Lee (US 20190387426 A1), and further in view of Kwan (US 20110300807 A1).
Regarding claim 8, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein modifying the behavior includes gracefully shutting down network services in anticipation of coverage degradation.”
However, Kwan discloses the missing feature “wherein modifying the behavior includes gracefully shutting down network services in anticipation of coverage degradation.” ([para 0053]: “The message may match a predefined pattern which has a corresponding configuration to safely terminate any ongoing processes and gracefully shut down network node 101a before the time of the maintenance schedule.”)
Egner, Sun, Walley, Lee and Kwan for the mobile device to modify its behavior as disclosed by Egner, in that it requests a graceful shutdown before a service degradation as disclosed by Kwan. The motivation for requesting a graceful shutdown before a service degradation is that it allows the network to drop the connection in a manner that minimally wastes resources, thereby improving system efficiency, and hence improving service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwan to obtain the invention as specified in the instant claim.
Regarding claim 20, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein modifying the behavior includes gracefully shutting down network services in anticipation of coverage degradation.”
However, Kwan discloses the missing feature “wherein modifying the behavior includes gracefully shutting down network services in anticipation of coverage degradation.” ([para 0053]: “The message may match a predefined pattern which has a corresponding configuration to safely terminate any ongoing processes and gracefully shut down network node 101a before the time of the maintenance schedule.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwan for the mobile device to modify its behavior as disclosed by Egner, in that it requests a graceful shutdown before a service degradation as disclosed by Kwan. The motivation for requesting a graceful shutdown before a service degradation is that it allows the network to drop the connection in a manner that minimally wastes resources, thereby improving system efficiency, and hence improving service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwan to obtain the invention as specified in the instant claim.

Claims 9-12 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner (US 20140200036 A1) in view of Sun (US 8239911 B1), Walley (US 20140378141 A1), Lee (US 20190387426 A1), and further in view of Kwun.
Regarding claim 9, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein the apparatus is part of an attenuation controller.”
However, Kwun discloses the missing feature “wherein the apparatus is part of an attenuation controller.” ([para 0012]: “Still another aspect of the present invention is to provide an adaptive blanking apparatus and a method for variably determining an amount of an edge-band not allocated to a pico terminal or allocated by limiting a transmit and receive power to mitigate interference exerted by a pico base station on an adjacent macro terminal in a wireless communication system of a hierarchical cell structure.” Wherein because it can control transmission power it can be considered an attenuation controller.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwun for the techniques as disclosed by Egner, to be implemented in an attenuation controller as disclosed by Kwun. The motivation for implementing such techniques in an attenuation controller is that attenuation depends on distance, and hence position, and hence using such techniques can improve accuracy, thereby enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.
Regarding claim 10, Egner in view of Sun, Walley, Lee and Kwun disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein the attenuation controller establishes an inner and an outer marker for a radio coverage area.”
However, Kwun discloses the missing feature “wherein the attenuation controller establishes an inner and an outer marker for a radio coverage area.” ([para 0007]: “For example, as illustrated in FIG. 1, the FFR scheme divides the cell coverage to an inner region and an outer region, sets a frequency reuse factor of the inner cell region to 1, sets the frequency reuse factor of the outer cell region to 3, and thus blocks simultaneous use of the frequency band for the cell outer region.”)
Egner, Sun, Walley, Lee and Kwun for the attenuation controller as disclosed by Egner in view of Kwun, to establish inner and outer markers in the radio coverage area as disclosed by Kwun. The motivation for doing so is that it allows the implementation of frequency reuse with minimal interference, thereby enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.
Regarding claim 11, Egner in view of Sun, Walley, Lee and Kwun disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein a radio device located at the inner marker has better coverage than at the outer marker.”
However, Kwun discloses the missing feature “wherein a radio device located at the inner marker has better coverage than at the outer marker.” ([para 0043]: “It is assumed that a macro UE 222 is close to the picocell 210 and greatly interfered by the picocell 210.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwun for a device at the outer marker as opposed to the inner marker as disclosed by Egner in view of Kwun, to have worse coverage as disclosed by Kwun. The motivation for it being this way is that this occurs at the edge of cells when there is frequency reuse, which overall improves efficiency and enhances service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.
Regarding claim 12, Egner in view of Sun, Walley, Lee and Kwun disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein the attenuation controller provides a trigger to at least one of a service adapter or a connectivity adapter in response to the mobile device crossing the inner marker or the outer marker.”
However, Kwun discloses the missing feature “wherein the attenuation controller provides a trigger to at least one of a service adapter or a connectivity adapter in response to the mobile device crossing the inner marker or the outer marker.” ([para 0049]: “The adaptive blanking operation of the present invention includes a blanking triggering step of the macro UE for recognizing the interference from the pico base station, a blanking request step of the macro base station for requesting the blanking to the pico base station, a blanking start step of the pico base station for variably determining the amount of the edge-band required for the blanking operation and not allocating the pico UE the edge band variably determined, and a blanking stop step of the pico base station for releasing the setting of the edge-band for the blanking operation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwun for a device when crossing from the inner marker to the outer marker as disclosed by Egner in view of Kwun, to receive a trigger as disclosed by Kwun. The motivation receiving a trigger when crossing from the inner to the outer marker is that it allows the device to modify its behavior in respect to the change, thereby enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.
Regarding claim 21, Egner in view of Sun, Walley, Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein the processing circuits in an attenuation controller.”
However, Kwun discloses the missing feature “wherein the processing circuits in an attenuation controller.” ([para 0012]: “Still another aspect of the present invention is to provide an adaptive blanking apparatus and a method for variably determining an amount of an edge-band not allocated to a pico terminal or allocated by limiting a transmit and receive power to mitigate interference exerted by a pico base station on an adjacent macro terminal in a wireless communication system of a hierarchical cell structure.” Wherein because it can control transmission power it can be considered an attenuation controller.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwun for the techniques as disclosed by Egner, to be implemented in an attenuation controller as disclosed by Kwun. The motivation for implementing such techniques in an attenuation controller is that attenuation depends on distance, and Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.
Regarding claim 22, Egner in view of Sun, Walley, Lee and Kwun disclose all the features of the parent claim.
Egner in view of Sun, Walley, Lee do not explicitly disclose “wherein the attenuation controller establishes an inner and an outer marker for a radio coverage area.”
However, Kwun discloses the missing feature “wherein the attenuation controller establishes an inner and an outer marker for a radio coverage area.” ([para 0007]: “For example, as illustrated in FIG. 1, the FFR scheme divides the cell coverage to an inner region and an outer region, sets a frequency reuse factor of the inner cell region to 1, sets the frequency reuse factor of the outer cell region to 3, and thus blocks simultaneous use of the frequency band for the cell outer region.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwun for the attenuation controller as disclosed by Egner in view of Kwun, to establish inner and outer markers in the radio coverage area as disclosed by Kwun. The motivation for doing so is that it allows the implementation of frequency reuse with minimal interference, thereby enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.
Regarding claim 23, Egner in view of Sun, Walley, Lee and Kwun disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein a radio device located at the inner marker has better coverage than at the outer marker.”
However, Kwun discloses the missing feature “wherein a radio device located at the inner marker has better coverage than at the outer marker.” ([para 0043]: “It is assumed that a macro UE 222 is close to the picocell 210 and greatly interfered by the picocell 210.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwun for a device at the outer marker Egner in view of Kwun, to have worse coverage as disclosed by Kwun. The motivation for it being this way is that this occurs at the edge of cells when there is frequency reuse, which overall improves efficiency and enhances service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.
Regarding claim 24, Egner in view of Sun, Walley, Lee and Kwun disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein the attenuation controller provides a trigger to at least one of a service adapter or a connectivity adapter in response to the mobile device crossing the inner marker or the outer marker.”
However, Kwun discloses the missing feature “wherein the attenuation controller provides a trigger to at least one of a service adapter or a connectivity adapter in response to the mobile device crossing the inner marker or the outer marker.” ([para 0049]: “The adaptive blanking operation of the present invention includes a blanking triggering step of the macro UE for recognizing the interference from the pico base station, a blanking request step of the macro base station for requesting the blanking to the pico base station, a blanking start step of the pico base station for variably determining the amount of the edge-band required for the blanking operation and not allocating the pico UE the edge band variably determined, and a blanking stop step of the pico base station for releasing the setting of the edge-band for the blanking operation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Kwun for a device when crossing from the inner marker to the outer marker as disclosed by Egner in view of Kwun, to receive a trigger as disclosed by Kwun. The motivation receiving a trigger when crossing from the inner to the outer marker is that it allows the device to modify its behavior in respect to the change, thereby enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Kwun to obtain the invention as specified in the instant claim.

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner (US 20140200036 A1) in view of Sun (US 8239911 B1), Walley (US 20140378141 A1), Lee (US 20190387426 A1), and further in view of Murayama (US 20170219356 A1).
Regarding claim 26, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein the environmental conditions data includes the set of routes and at least one of a weather notification, a construction notification, or a traffic notification.”
However, Murayama discloses the missing feature “wherein the environmental conditions data includes the set of routes and at least one of a weather notification, a construction notification, or a traffic notification.” ([para 0051]: “As illustrated in FIG. 3, the environmental situation information 150 includes a weather information 151, a traffic congestion information 152, a construction work information 153, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Murayama for the environmental conditions data as disclosed by Egner, to include a weather, construction, or traffic notification as disclosed by Murayama. The motivation for including such information is that it allows the route prediction to be more accurate, thereby allowing the mobile device to request increased data more accurately, thereby enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Murayama to obtain the invention as specified in the instant claim.
Regarding claim 28, Egner in view of Sun, Walley, and Lee disclose all the features of the parent claim.
Egner in view of Sun, Walley, and Lee do not explicitly disclose “wherein the environmental conditions data includes the set of routes and at least one of a weather notification, a construction notification, or a traffic notification.”
However, Murayama discloses the missing feature “wherein the environmental conditions data includes the set of routes and at least one of a weather notification, a construction notification, or a traffic notification.” ([para 0051]: “As illustrated in FIG. 3, the environmental situation information 150 includes a weather information 151, a traffic congestion information 152, a construction work information 153, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Egner, Sun, Walley, Lee and Murayama for the environmental conditions data as disclosed by Egner, to include a weather, construction, or traffic notification as disclosed by Murayama. The motivation for including such information is that it allows the route prediction to be more accurate, thereby allowing the mobile device to request increased data more accurately, thereby enhancing service quality. Therefore, it would have been obvious to combine Egner with Sun, Walley, Lee and Murayama to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.